          Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 1 of 49                              FILED
                                                                                             2019 Aug-01 PM 04:50
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

    HAROLD MCWHORTER, ET AL.,                    )
                                                 )
         Plaintiffs,                             )
                                                 )
                                                   CASE NO.: 2:15-CV-01831-MHH
    v.                                           )
                                                 )
    OCWEN LOAN SERVICING, LLC,                   )
    ET AL.,                                      )
                                                 )
         Defendants.                             )



                          FINAL ORDER AND JUDGMENT


         This matter is before the Court on the Plaintiffs’ Motion for Final Settlement

Approval, filed on July 5, 2019 (Doc. 65, “Plaintiffs’ Motion”), Defendant Ocwen

Loan Servicing, LLC’s (“Ocwen”) Motion for Final Approval of Class Action

Settlement, filed on July 5, 2019 (Doc. 66, “Ocwen’s Motion”) 1, and Plaintiffs’

Motion for Award of Attorneys’ Fees, Expenses, and Service Awards, filed on May

22, 2019 (Doc. 61, “Fee Motion”), along with the related memoranda, evidence, and

other exhibits submitted in support thereof. On February 6, 2019, the Court entered


1
  As explained in declarations accompanying Ocwen’s Motion and by Ocwen’s counsel during the
fairness hearing, Ocwen Loan Servicing, LLC no longer exists as a standalone entity, having been
merged into another wholly owned subsidiary of Ocwen Financial Corporation in or around June
of 2019. Its successor-in-interest for the purposes of this settlement is PHH Mortgage Corporation
(“PHH”), which has assumed Ocwen’s obligations under this Settlement. (See Doc. 66-3, ¶ 1).
Hereinafter, references to “Ocwen” also include PHH.
         Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 2 of 49




 an Order preliminarily certifying a class for settlement purposes, granting

 preliminary approval of the class action settlement, and directing the issuance of

 notice (Doc. 59, the “Preliminary Approval Order”). The parties assert that they

 have complied with the requirements of the Preliminary Approval Order and request

 that the Court finally approve the terms of their settlement. On July 17, 2019 at

 10:00 AM CT, the Court held a fairness hearing to consider the pending motions and

 the parties’ additional evidence and argument for the purposes of determining

 whether or not to give final approval to the parties’ proposed class action settlement.

 For the reasons given during the fairness hearing and set forth in more detail below,

 the Court gives final approval to this class action settlement.

I.      Background

        Ocwen is a mortgage servicing company and, as a mortgage servicer, Ocwen

 collects and processes borrowers’ loan payments. This case stems from Ocwen’s

 alleged practice of charging borrowers a “Convenience Fee 2” for the option of

 making loan payments by telephone, through an interactive voice response telephone

 system (“IVR”), or through the internet. (Doc. 2, ¶¶ 9, 11). During the relevant time

 period, Ocwen used Western Union’s “Speedpay™” service to facilitate these kinds of

 payments, so the Convenience Fees charged by Ocwen were often referred to as



 2
  Unless otherwise defined, capitalized terms herein have the same meanings attributed to them in
 Section 2 of the Amended Stipulation.


                                                2
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 3 of 49




“Speedpay fees.” For online payments, charges were $10.00. (Declaration of Krysta

Sebastian (“Sebastian Decl.”), ¶ 6) (Doc. 66-3)). For over-the-phone payments, charges

were $12.00 if the borrower used an interactive voice menu system (id.), or $19.50 if the

borrower paid over the phone and spoke to a live representative (id.). Western Union

received a portion of the fee, and Ocwen received the balance of the fee.

       Plaintiffs contend that these fees were unlawful under the FDCPA even though

class members consented to them at the time of each transaction,3 because the fees were

not expressly authorized by the Settlement Class Members’ underlying loan documents.

These fees were less than the late fees Ocwen contractually could have charged borrowers

if their payments were made outside of their loans’ respective grace periods. (See Docs.

9-4, ¶ 6(A); 9-6 ¶ 6(A)) (late charge provisions in loan documents for Fielder and

McWhorter).

       Plaintiffs McWhorter and Fielder have home loan mortgages that were serviced by

Ocwen. (Doc. 2, ¶¶ 7–8.) Mr. Fielder’s loan was in default when Ocwen acquired

servicing rights to it. (Id. ¶ 8; Doc. 31 at 3.) When Ocwen acquired servicing rights to

Mr. McWhorter’s loan, Mr. McWhorter had completed a “Trial Period Plan Agreement”

and was eligible for a permanent loan modification that would cure any default on Mr.

McWhorter’s loan.        (Doc. 36 at 4–5.)           Ocwen acquired servicing rights to Mr.



3
  (Doc. 9-5 (exemplar transcript of Plaintiff Fielder consenting to Convenience Fees); Docs. 9-8, 9-9
(exemplar transcripts of Plaintiff McWhorter consenting to Convenience Fees); Doc. 31 at 3–4).


                                                 3
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 4 of 49




McWhorter’s loan before the permanent loan modification agreement was executed. (Id.)

As a result, the Court determined that Mr. McWhorter was in default when Ocwen

acquired the loan servicing rights. (Id. at 5, 7–8.)

       On occasion, Plaintiffs made payments on their mortgage loans to Ocwen by

telephone, IVR, or the internet, even though their underlying loan documents did not

require Ocwen to offer or facilitate those forms of payment. (Doc. 2, ¶¶ 8–10). During

the time period relevant to this action, Plaintiff McWhorter paid a total of $19.50, and

Plaintiff Fielder paid a total of $91.50, in Convenience Fees. Ocwen received a portion

of these payments. Each time they made these payments by phone or over the internet,

Plaintiffs were informed of the amount of the Convenience Fees. The plaintiffs expressly

consented to the imposition of the Convenience Fees before finalizing their payments.

(Doc. 31 at 3–4).

       The plaintiffs filed this action on October 30, 2014 against another defendant. On

December 5, 2014, the plaintiffs added Ocwen as a defendant, and the claims against

Ocwen were then severed into this separate action on October 19, 2015. (Doc. 1.) In the

operative complaint, Plaintiffs allege that Ocwen violated the FDCPA by charging

Convenience Fees to borrowers that were not expressly authorized by the terms of their

underlying loan documents. (Doc. 2, ¶¶ 21–22.) Plaintiffs asserted their claims on behalf

of a putative class of other individuals who paid Convenience Fees to Ocwen on or after

December 5, 2013.


                                              4
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 5 of 49




      Ocwen moved to dismiss the claims asserted in the operative complaint by

arguing, among other things, that all customers who were charged a Convenience

Fee (a) were informed in advance that such fees were optional and avoidable, and

would result in a disclosed charge amount, and (b) were required to expressly

consent to the Convenience Fee before it was charged, such that under both the plain

language of the FDCPA and regulatory guidance issued by the Federal Trade

Commission, there was no FDCPA violation because any required authorization and

consent could be expressed in general terms in the loan documents or granted orally

in a side agreement entered into at the time of the payment transaction. Ocwen’s

motion to dismiss the action was ultimately denied by the Court in orders entered on

August 3, 2017 and September 28, 2017. (Docs. 31, 36.) Ocwen then filed an

answer to Plaintiffs’ operative complaint, expressly denying the plaintiffs’

allegations. (Doc. 32).

      Recognizing that different courts had reached different conclusions on the

merits of the claims presented, and given the existence of contradictory regulatory

guidance on the issue, the parties decided to mediate the dispute. Over a five month

period from November 30, 2017 through March 21, 2018, the parties engaged in

three separate in-person mediation sessions, along with a number of telephonic

mediation discussions between those dates. The entire mediation process was

overseen by independent mediator Marty Van Tassel of Upchurch Watson White &


                                         5
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 6 of 49




Max, who is a member of this Court’s published Alternative Dispute Resolution

Panel of Neutrals. The mediation process included exchanges of informal discovery

and due diligence information and data concerning Plaintiffs’ claims and Ocwen’s

defenses. (Doc. 54-1, ¶ 1.4).

      Ultimately, on June 11, 2018, the parties entered into a Stipulation of

Settlement and Release (Doc. 49-1, the “Original Stipulation”), and Plaintiffs

presented the Original Stipulation to the Court for preliminary approval that same

day. (See Doc. 49). Pursuant to the Class Action Fairness Act (“CAFA”), Ocwen

then provided timely notice of the proposed Settlement to the various state and

federal officials, including the attorneys general of the United States, each of the

fifty states, the District of Columbia, the Virgin Islands, and Puerto Rico. (See Doc.

51 at 2–3; Doc. 51-1, ¶ 2). In response, certain state attorneys general and regulators

suggested that the parties add additional language to the Class Notice calling early

attention to the fact that the proposed Settlement involved an amendment to the

underlying loan documents of the Settlement Class, and that the parties revise the

Original Stipulation to include an agreement by Ocwen not to raise its Convenience

Fees above their current levels before August 1, 2020. (Doc. 54, ¶ 2). The parties

acted upon those suggestions and executed the Amended Stipulation, which

Plaintiffs presented to the Court for preliminary approval on August 9, 2018. (Id.)




                                          6
         Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 7 of 49




        During a telephonic conference with the parties on January 9, 2019, the Court

  proposed revisions to the Class Notice to clarify the material terms of the settlement.

  The parties made those proposed revisions and submitted an amended Class Notice

  for the Court’s approval on February 4, 2019. (Doc. 57). On February 6, 2019, the

  Court preliminarily approved the settlement as embodied in the Amended

  Stipulation, as well as the amended Class Notice. (Doc. 59). In its preliminary

  approval order, the Court set June 12, 2019 as the Settlement Class Members’

  deadline to file objections to the settlement with the Court or serve requests for

  exclusion from the Settlement Class upon the Settlement Administrator and set July

  17, 2019 as the date of the Fairness Hearing. (Id. ¶¶ 8, 16, 19).

II.     The Terms of the Settlement

        A.     Proposed Settlement Class.

        The Amended Stipulation defines the Settlement Class as:

        [A]ll borrowers on home mortgage loans that were not owned by
        Ocwen and to which Ocwen acquired servicing rights when such loans
        were 30 days or more delinquent on their loan payment obligations,
        who, during the period from December 5, 2013 through and including
        June 1, 2018, paid a Convenience Fee to Ocwen for making a loan
        payment by telephone, IVR, or the internet.




                                            7
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 8 of 49




There are 250,194 potential Settlement Class Members on 182,832 Class Loans at

issue in this Action.        (See Sebastian Decl., ¶ 8; Declaration of Dorothy Sue

Merryman (“Merryman Decl.”), ¶ 12(f) (Doc. 66-4)).4

       B.      Monetary Relief for Settlement Class Members.

       Ocwen has agreed to create a $9,700,000 Settlement Fund. Every Settlement

Class Member will be paid a pro rata portion of the fund (less any attorneys’ fees

and service awards that the Court approves) based on the proportion of Convenience

Fees paid to and retained by Ocwen for that class member’s Class Loan during the

relevant period (December 5, 2013 through June 1, 2018), as compared to the total

of all Convenience Fees paid to and retained by Ocwen on all Class Loans during

that same period. (Doc. 54-1, ¶ 4.5). In other words, and by way of illustration, if

the Convenience Fee charges paid to and retained by Ocwen between December 5,

2013 and June 1, 2018 with respect to a given class loan equal 1% of the total

Convenience Fee charges paid to and retained by Ocwen during that period with



4
  In Plaintiffs’ Motion for Preliminary Approval (Doc. 49), Plaintiffs asserted that the settlement
class consisted of 250,194 potential settlement class members on 182,832 class loans. (Doc. 49 at
7–8). This assertion was based on the class roster as it existed at that point in time, and was also
supported by the Declaration of John D. Meyer, a former employee of Ocwen’s parent corporation,
Ocwen Financial Corporation. (Doc. 48-1, ¶¶ 5–6). The Court adopted the parties’ estimation of
the number of potential settlement class members and potential class loans in its Preliminary
Approval Order. After the Court granted preliminary approval, the Settlement Administrator
analyzed the class roster to identify duplicate loan numbers and borrower names. The Settlement
Administrator found one entry that did not pertain to an actual loan, and several hundred duplicate
borrower names. (Merryman Decl., ¶¶ 12(d), 12(e)). After removing the duplicate and inaccurate
loan numbers and borrower names, in total, the Settlement Class contains 249,798 potential
members on 182,831 class loans. (Merryman Decl., ¶ 12(f)).

                                                 8
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 9 of 49




respect to every Class Loan, then the Settlement Class Members holding that Class

Loan would jointly receive an individual allocation equal to 1% of the remainder of

the Settlement Fund, following the payment of any Court-awarded attorneys’ fees

and costs and incentive awards.

       For Class Loans that Ocwen is still servicing at the time of distribution, the

individual allocation will be distributed in the form of a credit to reduce the unpaid

principal balance of the loan. (Doc. 54-1, ¶ 4.6). If a Class Loan no longer is being

serviced by Ocwen, then a check for the individual allocation will be mailed to the

Settlement Class Member(s) holding the loan.

       C.      Amendment of Class Loans                     and     Agreement        Regarding
               Convenience Fee Assessment.

       In addition to the foregoing monetary relief, the parties and upon the Final

Settlement Date, by operation of law, the Settlement Class Members have agreed

that for Class Loans still serviced by Ocwen on June 1, 2018, the loan documents

shall be deemed amended, effective as of June 1, 2018, to expressly authorize Ocwen

to accept payments made through means not specifically provided for in the

borrower’s loan documents, and to charge Convenience Fees in return for accepting

those payments. (Doc. 54-1, ¶ 8.6).5


5
  Moreover, if for any reason the foregoing is deemed ineffective to expressly authorize such
Convenience Fees for purposes of any state or federal statute, law or regulation, then upon request
by Ocwen, Plaintiffs and the Settlement Class have agreed to execute any and all documents as
may be sufficient or necessary to authorize such Convenience Fees under such statute, law or
regulation, and such documents shall be effective as of June 1, 2018. (Doc. 54-1, ¶ 8.6).

                                                9
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 10 of 49




       In turn, Ocwen has agreed not to increase the Convenience Fees that it charges

to accept payments via telephone, IVR, or the internet before August 1, 2020, at the

earliest.   (Id.).   Ocwen also agreed that in payment transactions involving a

Convenience Fee following the Final Settlement Date, Ocwen shall provide a

rigorous set of contemporaneous disclosures regarding the amount and avoidable

nature of the Convenience Fee, as well as disclosing other optional payment methods

that would involve no fee or a lower fee. (Id.).

       D.     Release and Settlement Consideration for Ocwen.

       In exchange for the relief just described, Plaintiffs and the Settlement Class,

upon entry by the Court of a Final Order and Judgment approving the Settlement,

will release Ocwen from any and all claims that relate to or arise out of Ocwen’s

collection of Convenience Fees during the relevant time period. (Doc. 54-1, ¶ 8.1).

       E.     Payment of Notice and Administration Costs.

       Based on the parties’ agreement (see Doc. 54-1, ¶ 2.1.29), the Court appointed

Class-Settlement.com to act as the Settlement Administrator and to, among other

things, provide notice to the proposed Settlement Class. (Doc. 59, ¶ 10). The costs

of distributing notice and for Settlement Administration have been paid separately

by Ocwen, outside of, and in addition to, the Settlement Fund being offered to

Settlement Class Members. (Doc. 54-1, ¶ 4.8.)




                                         10
         Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 11 of 49




         F.     Attorneys’ Fees and Incentive Awards.

         The parties did not negotiate the fee sought by Class Counsel as part of the

   mediation. Fees, expenses, and service awards that the Court approves will be paid

   from the Settlement Fund (Doc. 54-1, ¶ 9.3), but the Settlement is not conditioned

   upon the Court approving any fee and expense awards to Class Counsel or service

   awards to Plaintiffs (id. ¶ 9.6). In fact, Ocwen reserved its right to object to the

   requests for a service award, attorneys’ fees, and expenses.

         Subsequent to preliminary approval, and in accordance with the Preliminary

   Approval Order, Plaintiffs have now sought attorneys’ fees of one third of the

   common fund, $7,977.95 in expenses, and $15,000.00 to each of the two named

   plaintiffs as a service fee award. There have been no objections regarding the

   requested attorney’s fees and incentive awards. The Court will address the service

   awards to Plaintiffs and Class Counsel’s fee request in sections V and VI, infra.

III.     Notice to and Reaction of the Settlement Class

         Following preliminary approval of the settlement, and as ordered by the Court

   in its preliminary approval order, Ocwen caused the Settlement Administrator to

   distribute timely notice of the settlement to the Settlement Class Members. (See

   Merryman Decl., ¶¶ 11–14).

         The Settlement Administrator received 105 requests for exclusion on or

   before the June 12, 2019 deadline. (Id. ¶ 21). Fifty of those requests were submitted



                                            11
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 12 of 49




on behalf of 62 members of the Settlement Class and covered 48 Class Loans. (See

id. ¶ 21, Ex. C).6 Another 53 of those requests were submitted by persons who are

not members of the Settlement Class. (Id. ¶ 21, Ex. C). Finally, two of the requests

for exclusion did not provide sufficient information from which the Settlement

Administrator and parties could determine whether or not the request for exclusion

was submitted by a member of the Settlement Class. As explained by counsel for

Ocwen during the fairness hearing, and in Ms. Merryman’s declaration (id., Ex. C):

           • One of those two exclusion requests was submitted by Tanya Flores
             (co-borrower Hector Flores) (the “Flores opt out”), who did not include
             her loan number in her request as she was required to do in the
             Preliminary Approval Order and Class Notice. A borrower with the
             same name but a different address is listed on the class roster.

           • The other request was submitted by Betty Lopez (the “Lopez opt out”),
             who included a loan number in her request. A borrower named “Betty
             Ann Lopez” is included on the class roster, but at a different address
             and with a different loan number.




6
  One of those 50 timely, valid requests for exclusion was submitted by Winston Bowen-Hay, who
is not a member of the Settlement Class, purportedly on behalf of the Estate of Gloria Augusta
Hay, which is a member of the Settlement Class. At the time the parties’ submitted their Motions,
and at the time of the fairness hearing, neither the parties nor the Settlement Administrator were
able to confirm that Mr. Bowen-Hay had authority to act on behalf of the Estate of Gloria Augusta
Hay. Since the fairness hearing, the parties have confirmed Mr. Bowen-Hay’s authority, which
was communicated to the Court by counsel for the parties during a July 18, 2019 teleconference
at 2:00 PM CST. Mr. Bowen-Hay’s opt out request is deemed valid and effective.


                                               12
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 13 of 49




       Only three objections were submitted to the settlement: by Goldie Brown

Mitchell (Doc. 67), Terry G. Kennedy (Doc. 68) 7, and Karyn A. Meriwether (Doc.

69).8 None of the three objectors appeared at the fairness hearing.

       Goldie Brown Mitchell and Terry Kennedy generally objected to the

settlement as not providing sufficient relief to the Settlement Class but failed to

provide an explanation as to why the settlement relief is insufficient.

       Ms. Meriwether objected to the Class Notice, which, she claims, did not

adequately disclose (a) that Settlement Class Members’ state law claims arising from

Ocwen’s collection of Convenience Fees during the relevant time period were being

released and (b) that the underlying loan documents for Settlement Class Members

would be amended to allow Settlement Class Members to make payments via

telephone, IVR, and the internet, and Ocwen to charge Convenience Fees for the use

of those payment methods. (See Doc. 69 at 2–5, 7; id. at 19–22). The Class Notice,

as approved by the Court, in fact discloses both.




7
  It is unclear whether Mr. Kennedy is a member of the Settlement Class. A borrower with the
same name but a different address appears on the class roster. Mr. Kennedy did not provide his
loan number in his objection. Regardless, the Court has considered the substance of the objection
in reaching its decision to grant final approval of the settlement.
8
 All three objections were timely mailed to the Clerk of the Court, but none were filed by the
Clerk of the Court on or before the Objection/Exclusion Deadline. On July 17, 2019, after the
Court realized that the objections had not been filed, the Court caused the Clerk to file the
objections. The objection of Karyn A. Meriwether was served upon counsel for the parties on or
before June 12, 2019, but none of the other objections were so served.


                                               13
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 14 of 49




      Ms. Meriwether also objected to the settlement itself, for two reasons. First,

she claims that the settlement is not “fair, adequate and reasonable” because, she

claims, the settlement consideration that she and other Settlement Class Members

from Maryland will receive is not sufficient to justify the release of the Maryland

state law claims. (Id. at 17–19). Second, she claims that the statute of frauds

prohibits the settlement from operating as an amendment to the Settlement Class

Members’ underlying loan documents to allow them to make loan payments via

telephone, IVR, or the internet, and to allow Ocwen to charge Convenience Fees for

the use of those payment methods. (Id. at 5–6). Ms. Meriwether’s loan documents,

however, are not among the loan documents that will be amended by the settlement.

Instead, servicing of Ms. Meriwether’s loan transferred from Ocwen to Fay

Servicing LLC on August 1, 2016 (see Declaration of Gina Freezer (“Freezer

Decl.”), ¶ 4 (Doc. 66-5); Doc. 69 at 6), while only Class Loans still serviced by

Ocwen as of June 1, 2018 will be amended.

      Ms. Meriwether purports to submit her objections on behalf of a “subclass”

of Maryland residents, although no one else has joined her objection. (See Doc. 69

at 7; id. at 10, 13, 22). In the alternative, she has moved to intervene on behalf of

herself and a proposed Maryland subclass. (See id. at 7–8).




                                         14
         Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 15 of 49




IV.      Final Approval of Class Action Settlement

            A. Reasonable and Adequate Notice Was Provided to the Class.

         Before granting final approval, a court must ensure that reasonable and

  adequate notice was provided to class members. See Phillips Petroleum Co. v.

  Shutts, 472 U.S. 797, 812–13 (1985). This is because the Due Process Clause and

  Rule 23 require a court to “direct notice … to all class members who would be bound

  by the” settlement. FED. R. CIV. P. 23(e)(1)(B). Such notice must be “the best notice

  that is practicable under the circumstances,” directed individually “to all members

  who can be identified through reasonable effort.” FED. R. CIV. P. 23(c)(2)(B).

         Here, both the form and content of the Class Notice, and the method of

  distributing notice to the Settlement Class, satisfied all applicable requirements of

  law.

               1.     The Form and Content of the Class Notice Satisfied All
                      Applicable Requirements of Law.

         Notice of a class action settlement is adequate if it provides sufficient

  information for class members to make a decision about whether to remain in the

  class in language that can readily be understood by the average class member. See

  Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173–74 (1974). “It is not the function

  of the settlement notice to fully inform the class of all the details of the settlement,

  but merely to put class members on notice of the general parameters of the settlement

  and to inform them of where information as to the specifics may be obtained.”


                                            15
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 16 of 49




Bennett v. Behring Corp., 96 F.R.D. 343, 353 (S.D. Fla. 1982), aff’d., 737 F.2d 982

(11th Cir. 1984); accord Faught v. Am. Home Shield Corp., 668 F.3d 1233, 1239–

40 (11th Cir. 2011).

      In this case, after revising the proposed class notice, the Court approved the

form and content of the parties’ proposed notice plan as “reasonably calculated,

under the circumstances, to apprise settlement class members of the pendency of this

action, [of] the terms of the proposed settlement,” and of their rights under and with

respect to it. (Doc. 59, ¶ 13). There is no reason for the Court to depart from this

conclusion now.

      In her objection, Ms. Meriwether contends that the Class Notice did not

inform her or the other Settlement Class Members “that failure to opt out of the

present settlement might preclude participation under state law claims.” (Doc. 69 at

22). The Court overrules Ms. Meriwether’s objection.

      First, the Class Notice does disclose that settlement class members who fail

to opt out will not be able to assert state law claims relating to Convenience Fees

during the relevant class period. In bolded type, on the very first page of the Class

Notice, in plain, easy-to-understand language, the Class Notice identifies the scope

of the release:

      What the Settlement Class is giving up: In return for the relief that
      Ocwen is providing, Settlement Class Members are deemed to have
      agreed to the following:


                                         16
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 17 of 49




             • A release of any claims that they may have against Ocwen
               relating in any way to their payment of Convenience Fees
               during the relevant time period.

(Doc. 59-1 at 1 (italics added but bold in original)). This language makes clear that

Settlement Class Members who do not exclude themselves from the Settlement

Class will give up all claims that they may have related to the payment of

Convenience Fees.

      The Class Notice also included the full text of the Amended Stipulation’s

release provision, which again emphasized that “the release of any claims” included

a class member’s potential state law claims and made clear that the only way to

avoid the release would be to seek exclusion from the class. (Doc. 59-1 at 5).

      The language of the notice is more than sufficient to advise class members

who chose not to opt out that they have released their state law claims against Ocwen

for the relevant time period. See Greco v. Ginn Dev. Co., LLC, 635 Fed. Appx. 628,

633–34 (11th Cir. 2015) (notice that “did not set forth the scope of the release” but

directed class members where to download the full settlement agreement was

adequate); Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 115–16 (2d Cir.

2005) (“Since the release was quoted in its entirety, the [district] court concluded

that ‘the expansive reach of the release[] could not have been clearer. This is all that

was required.’ We agree.”) (citation omitted). The Court is aware of no law

requiring that settling parties anticipate and give notice of every possible type of



                                          17
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 18 of 49




state law theory that a litigant might pursue. Indeed, the law authorizes broad

general releases of all claims arising from a transaction. See, e.g., Matsushita Elec.

Indus. Co., Ltd. v. Epstein, 516 U.S. 367, 380–87 (1996) (enforcing broad class-wide

release of claims related to the transaction at issue, even of federal claims that could

not have been pressed in the court in which the settlement was approved).

               2.      The Parties’ Methods of Giving Notice to the Settlement
                       Class Satisfied All Applicable Requirements of Law.

       The Court also approved the parties’ methods of delivering notice to the

Settlement Class. (Doc. 59, ¶¶ 12–13). The Settlement Administrator now has

verified compliance with the Court-approved notice program and calculated that

notice actually reached more than 98% of the Settlement Class Members.

(Merryman Decl., ¶¶ 13–17).9 No one has objected to the method of notice.

       In addition, the Settlement Class Members could access the settlement website

beginning on February 25, 2019. (Id. ¶ 4). The settlement website allowed

Settlement Class Members to view and download copies of the Class Notice, the

Amended Stipulation, Preliminary Approval Order, and the operative complaint

(id.). The settlement website also included a summary of important deadlines,

instructions for opting-out or objecting, and information on how to contact the


9
  The Settlement Administrator attempted to send notice, via first class mail, to all members of the
Settlement Class. The roster of Settlement Class Members contained 182,831 loans, with 249,798
potential Settlement Class Members as borrowers on the loans. A total of 2,404 class notices were
returned by the United States Postal Service as undeliverable and without forwarding address
information. (See Merryman Decl., ¶ 17). Thus, the direct mail success rate was 98%. (Id.).

                                                18
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 19 of 49




Settlement Administrator. (Id. ¶ 5, Ex. A). Because the parties complied with the

notice provisions preliminarily approved by the Court, and given that there are no

developments or changes in the facts to alter the Court’s previous conclusion, the

Court concludes that the notice provided in this case satisfied the requirements of

Rule 23(c)(2)(B).

       B.     Certification of Settlement Class.

       The Court notes that there have been no objections to class certification and

no change in circumstances to alter the Court’s previous conclusions. Thus, the

Court will make final its certification of the Settlement Class, for the reasons stated

in the Preliminary Approval Order and based on the entire record in this matter. (See

Doc. 59, ¶¶ 5–6).

       C.     The Settlement Satisfies the Standards for Judicial Approval.

              1.     The Standards for Judicial Approval of Class Action
                     Settlements.

       It is well established that settlements are “highly favored in the law and will

be upheld whenever possible because they are a means of amicably resolving doubts

and preventing lawsuits.” Miller v. Republic Nat’l. Life Ins. Co., 559 F.2d 426, 428

(5th Cir. 1977) (citations and internal quotation marks omitted)10; In re U.S. Oil &

Gas Litig., 967 F.2d 489, 493 (11th Cir. 1992) (“Public policy strongly favors the


10
  In Bonner v. Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all decisions of the former Fifth Circuit handed
down prior to the close of business on October 1, 1981.

                                             19
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 20 of 49




pretrial settlement of class action lawsuits.”). A district court, in reviewing a

proposed settlement of a class action case, must find that there has been no fraud or

collusion between the parties in arriving at the proposed settlement and that the

proposed settlement is “fair, adequate and reasonable.” See Miller, 559 F.2d at 428–

29; see also Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984); FED. R.

CIV. P. 23(e)(2).

      The Eleventh Circuit has outlined several factors that a court must consider in

determining whether a proposed class-action settlement is fair, adequate, and

reasonable:

      (1) the likelihood of success at trial;

      (2) the range of possible recovery;

      (3) the point on or below the range of possible recovery at which a
          settlement is fair, adequate, and reasonable;

      (4) the complexity, expense and duration of the litigation;

      (5) the substance and amount of opposition to the settlement; and

      (6) the stage of the proceedings at which the settlement was achieved.

See Bennett, 737 F.2d at 986. In weighing these factors, the Court may “rely upon

the judgment of experienced counsel for the parties,” and “absent fraud, collusion,

or the like,” is “hesitant to substitute its own judgment for that of counsel.” See

Canupp v. Liberty Behavioral Health Corp., 417 Fed. Appx. 843, 845 (11th Cir.

2011) (citing Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)).


                                          20
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 21 of 49




      Effective December 1, 2018, Rule 23 was amended to add a mandatory but

non-exhaustive set of similar final approval criteria:

      (A) the class representatives and class counsel have adequately
          represented the class;

      (B) the proposal was negotiated at arm’s length;

      (C) the relief provided for the class is adequate, taking into account:

             (i)     the costs, risks, and delay of trial and appeal;

             (ii)    the effectiveness of any proposed method of distributing
                     relief to the class, including the method of processing
                     class-member claims;

             (iii)   the terms of any proposed award of attorney’s fees,
                     including timing of payment; and

             (iv)    any agreement required to be identified under Rule
                     23(e)(3); and

      (D) the proposal treats class members equitably relative to each other.

FED. R. CIV. P. 23(e)(2). Applying these factors, the Court concludes that the class

settlement is fair, adequate, and reasonable under the circumstances of this case.

             2.      Class Counsel and Plaintiff Have Adequately Represented
                     the Settlement Class.

      The class representatives and class counsel have adequately represented the

plaintiff class. FED. R. CIV. P. 23(e)(2)(A). The Court has already found that

Plaintiffs and Class Counsel were “informed of and familiar with the legal and

factual issues” in this case during the parties’ settlement negotiations, through the

extensive confirmatory discovery they conducted. (Doc. 59, ¶ 7). The record


                                           21
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 22 of 49




supports that finding. Plaintiffs and Class Counsel engaged in informal discovery

with Ocwen; the parties exchanged documents, information, and data concerning

Ocwen’s procedures for accepting loan payments made by telephone, IVR, or the

internet; Ocwen’s policies and procedures for authorizing and collecting

Convenience Fees associated with loan payments made by such means; various data

regarding each of the Plaintiffs; and the total volume and dollar amount of

Convenience Fees collected during the relevant time period from borrowers whose

Class Loans were serviced but not owned by Ocwen. Plaintiffs and Class Counsel

confirmed Ocwen’s practices with regard to the Class, the exact persons who made

up the Class, and the relevant legal landscape that applied to the collection of

Convenience Fees for allowing payments by telephone, IVR, or the internet.

      Having adequately informed themselves regarding the merits of the case,

Class Counsel vigorously negotiated the resolution of the case through three

separate mediation sessions. (Doc. 54-1, ¶¶ 1.4–1.5). Moreover, the agreement that

the parties reached at the end of mediation—after more than five months of informed

negotiation—offers Settlement Class Members a pro rata share of a $9.7 million

Settlement Fund, which represented nearly 30% of the aggregate amount of

Convenience Fees that Ocwen collected and retained from Class Loans after

December 5, 2013, excluding the portion of Convenience Fees that Ocwen remitted

to Western Union. (Doc. 49-5, ¶ 16; Sebastian Decl., ¶ 9). The Settlement Class


                                        22
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 23 of 49




will receive this relief despite substantial challenges to prevailing on the merits at

trial and on appeal, without having to file a claim, and with the right to opt out

having been afforded. Further discovery would not yield a better result.

      Under these circumstances, the Court finds that Class Counsel and Plaintiffs

adequately represented the Settlement Class. This factor favors the settlement’s

final approval.

            3.     The Settlement is the Product of Arms’-Length Bargaining
                   and Mediation.

      In evaluating a settlement’s fairness, adequacy, and reasonableness, a court

should ensure that the settlement is not the product of collusion by the negotiating

parties. FED. R. CIV. P. 23(e)(2)(B); Bennett, 737 F.2d at 986. The Court has already

found that the settlement “is the result of non-collusive, arm’s length negotiations

among experienced counsel informed of and familiar with the legal and factual

issues of the action.” (Doc. 59, ¶ 7). The record supports the Court’s finding. The

parties’ protracted settlement negotiations occurred after adequate investigation and

informal discovery and were overseen by Marty Van Tassel, an experienced

mediator who is a member of this Court’s Panel of Neutrals. See FED. R. CIV. P.

23(e)(2)(B), Committee Notes on Rules – 2018 Amendment (“[T]he involvement

of a neutral or court-affiliated mediator … may bear on whether [the negotiations]

were conducted in a manner that would protect and further the class interests.”);

accord Poertner v. Gillette Co., 618 Fed. Appx. 624, 630 (11th Cir. 2015).

                                         23
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 24 of 49




      There are no side-agreements, and Class Counsel negotiated for terms of

settlement designed to avoid any sort of “self-dealing” or “conflict-of-interest”

concerns. The settlement is not conditioned upon the award of attorneys’ fees and

costs to Class Counsel. (Doc. 54-1, ¶ 9.6). Moreover, the parties had no discussions

about attorneys’ fees, expenses, and incentive awards to Plaintiffs until after the

parties reached an agreement on the material terms of the settlement and the relief

that would be provided to the Settlement Class. (Doc. 54-1, ¶ 1.5). Even then, those

discussions led to an agreement that Ocwen would not agree to any particular

attorneys’ fee and incentive awards, and instead would reserve its right to object to

any request for attorneys’ fees, expenses, and incentive awards. (Id. ¶ 9.1). The

parties expressly agreed that the settlement was not contingent upon the Court

awarding any attorneys’ fees and expenses or service awards to the Plaintiffs. (Id.

¶ 9.6). The Court has found no indication of collusion or self-dealing. FED. R. CIV.

P. 23(e)(2)(B), Committee Notes on Rules – 2018 Amendment (“Particular attention

might focus on the treatment of any award of attorney’s fees, with respect to both

the manner of negotiating the fee award and its terms.”); Ingram v. The Coca-Cola

Co., 200 F.R.D. 685, 693 (N.D. Ga. 2001) (concluding settlement was procedurally

fair because “the fee was negotiated separately from the rest of the settlement, and

only after substantial components of the class settlement had been resolved”).

      The product of the parties’ negotiations is a settlement that offers Settlement


                                         24
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 25 of 49




Class Members a $9.7 million Settlement Fund and preserves Settlement Class

Members’ ability to make payments via more rapid, expeditious methods. The

record in this case and the substantive terms of the settlement reflect a good faith,

armlength bargaining process.11 Therefore, the Court finds that the settlement was

not the product of fraud or collusion.

               4.      The Relief Provided for the Settlement Class is Adequate.

       Under Rule 23(e)(2)(C), the relief provided for the class in the settlement must

be adequate, taking into account:

       (i) the costs, risks and delay of trial and appeal; (ii) the effectiveness of
       any proposed method of distributing relief to the class, including the
       method of processing class-member claims; (iii) the terms of any
       proposed award of attorney’s fees, including timing of payment; and
       (iv) any agreement required to be identified under Rule 23(e)(3).

FED. R. CIV. P. 23(e)(2)(C). These factors are analogous to several of the Bennett

factors, which require courts to consider the likelihood of success and range of

possible recovery for the class at trial, measured against the trial’s anticipated

complexity, cost, and duration. Bennett, 737 F.2d at 986; see also Grant v. Ocwen




11
   In her Objection, Ms. Meriwether argues that the settlement is the product of a “reverse auction.”
(Mem. at 3). “In a reverse auction, ‘a defendant, seeing competing class cases, cherrypicks the
attorneys willing to accept the lowest class recovery, in exchange for enhanced fees.’” Martin v.
Cargill, Inc., 295 F.R.D. 380, 388 (D. Minn. 2013) (quoting Manual for Complex Litigation (4th)
§ 21.61 (2004)). This settlement was not the product of a “reverse auction.” According to the
record before the Court, when the parties negotiated the settlement, Ocwen faced only one class
action—this class action. Thus, Ocwen did not “cherrypick” the class counsel willing to accept
the lowest class recovery, because there was no one else with whom Ocwen could have settled the
claims asserted in this litigation.

                                                25
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 26 of 49




Loan Servicing, LLC, No. 315CV01376J34PDB, 2019 WL 367648, at *6 (M.D. Fla.

Jan. 30, 2019).

      Whether under Rule 23(e)(2)(C) or the Bennett factors, the relevant inquiry is

whether the proposed settlement affords relief that “falls within th[e] range of

reasonableness, [and] not whether it is the most favorable possible result of

litigation.” Lazy Oil Co. v. Witco Corp., 95 F. Supp. 2d 290, 338 (W.D. Pa. 1997),

aff’d, 166 F.3d 581 (3d Cir. 1999) (citation and internal quotation marks omitted).

       Here, consideration of the likelihood of success and range of possible

recovery at trial for both Plaintiffs and the putative class, measured against the trial’s

expected complexity, expense, and duration, favors approval of the Settlement.

      The Settlement provides immediate monetary relief in the form of a $9.7

million Settlement Fund, from which Settlement Class Members will be entitled to

a pro rata share based on the proportion of the total Convenience Fee charges that

they paid for each of their class loans. (Doc. 54-1, ¶¶ 2.1.32, 4.4). Class Counsel

confirms that Ocwen records reviewed during the mediation showed that the

Settlement Fund represented nearly 30% of the aggregate amount of Convenience

Fees that Ocwen collected and retained from Class Loans beginning on December

5, 2013, excluding the portion of Convenience Fees that Ocwen remitted to Western

Union. (Doc. 49-5, ¶ 16; Sebastian Decl., ¶ 9). And the Settlement Class will receive

this relief without having to litigate through trial and appeals.


                                           26
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 27 of 49




       The monetary relief offered by this settlement is within the range of what

courts have found to be reasonable. Since 1995, class action settlements have been

approved despite having “recovered between 5.5% and 6.2%” of the class members’

potential recovery. See, e.g., In re Rite Aid Corp. Sec. Litig., 146 F. Supp. 2d 706,

715 (E.D. Pa. 2001) (citation and internal quotation marks omitted). Courts within

and outside this Circuit recently have approved a number of mortgage servicing-

related class action settlements providing recovery rates of 20% or less. 12

       In addition to monetary relief, the settlement provides for a global amendment

of the Settlement Class Members’ loan documents to cure the technical legal issue

that caused this litigation in the first place, by expressly authorizing Convenience

Fees for purely optional methods of payment not otherwise provided for in the

Settlement Class Members’ original underlying loan documents. (Doc. 54-1, ¶ 8.6).

Because these payment methods and the fees charged for them are not mandatory,

and the fees to be charged for them are less than the late fees that borrowers


12
   See, e.g., Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009) (finding “the
negotiated amount [to be paid in settlement] is fair and reasonable no matter how you slice it”
when the amount was 10% of the class’s trebled damages estimate); Lee v. Ocwen Loan Servicing,
LLC, No. 14-CV-60649, 2015 WL 5449813, at *6 (S.D. Fla. Sept. 14, 2015) (approving settlement
offering 12.5% recovery); Montoya v. PNC Bank, NA, No. 14-cv-20474, 2016 WL 1529902, at
*11 (S.D. Fla. Apr. 13, 2016) (same); Gaudin v. Saxon Mortg. Servs., Inc., No. 11-cv-01663, 2015
WL 7454183, at *6 (N.D. Cal. Nov. 23, 2015) (13.6% recovery); Jackson v. Wells Fargo Bank,
NA, 136 F. Supp. 3d 687, 706 (W.D. Pa. 2015) (19.5% recovery); Arnett v. Bank of Am., NA, No.
3:11-cv-1372, 2014 WL 4672458, at *6 (D. Or. Sept. 18, 2014) (13.3% recovery); Rose v. Bank
of Am. Corp., Nos. 5:11-cv-02390, 5:12-cv-04009, 2014 WL 4273358, at *10 (N.D. Cal. Aug. 29,
2014) (approving settlement offering 4% relief based on average recovery of $20 to $40 per class
member as compared to $500 to $1,500 in potential damages).


                                              27
          Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 28 of 49




contractually can be charged if their payments are made beyond the grace period

(see Docs. 9-4, 9-6), this amendment preserves the ability of Settlement Class

Members to use these otherwise potentially unavailable optional methods of rapid

payment when necessary to avoid higher late charges, adverse credit reporting, or

foreclosure, or when otherwise preferable for them. The settlement also provides

for clear, thorough, and accurate disclosures before Convenience Fees are charged

in a given transaction under the amendment, so that Settlement Class Members will

know that the payment method is optional, what the fees are for that method of

payment, and lower cost alternatives for making their payments. (Doc. 54-1, ¶ 8.6).

          Absent settlement, there exists real potential for years of further litigation and

the possibility that Ocwen could prevail on the merits or defeat contested class

certification. Thus, the Settlement offers a Settlement Fund that is well within the

range of what courts within this Circuit and others have found to be reasonable. And

it does so now—thereby avoiding the risks and delay inherent in litigated class

certification proceedings 13 and complex pre-trial legal challenges,14 the costs

associated with discovery and pre-trial proceedings, 15 and the prospect of a lengthy



13
     See, e.g., Taft v. Ackermans, No. 02-cv-7951, 2007 WL 414493, at *6 (S.D.N.Y. Jan. 31, 2007).
14
  See, e.g., In re Austrian & German Bank Holocaust Litig., 80 F. Supp. 2d 164, 174 (S.D.N.Y.
2000), aff’d sub nom. D’Amato v. Deutsche Bank, 236 F.3d 78 (2d Cir. 2001).
15
  See, e.g., In re Warfarin Sodium Antitrust Litig., 212 F.R.D. 231, 254 (D. Del. 2002), aff’d, 391
F.3d 516 (3d Cir. 2004).


                                                28
        Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 29 of 49




trial and possible appeal by Ocwen. 16 The prospect of “a long, arduous [trial]

requiring great expenditures of time and money on behalf of both parties and the

[C]ourt,” all in the hopes of achieving a result on par with the relief offered by the

settlement, is not in the interests of any party or Settlement Class Member. In re

Cincinnati Policing, 209 F.R.D. 395, 400 (S.D. Ohio 2002); see also Nat’l Rural

Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004) (noting

that in the class action settlement context, it is “proper to take the bird in hand instead

of a prospective flock in the bush.”).

        The process whereby the settlement proceeds will be distributed to Settlement

Class Members also counsels in favor of final approval.                        FED. R. CIV. P.

23(e)(2)(C)(ii) (instructing courts to consider “the effectiveness of any proposed

method of distributing relief to the class”). Every Settlement Class Member who

has not opted out of the Settlement Class will automatically receive his or her

allocation of the Settlement Fund within sixty days of the Final Settlement Date.

Settlement Class Members do not need to submit a claim, do not need to have a

claim approved, and do not need to do anything else to obtain their share of the

Settlement Fund.

       Finally, any Settlement Class Member who believed that he or she had a viable


16
  See, e.g., In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 282, 318
(3d Cir. 1998); In re Sterling Foster & Co., Inc. Sec. Litig., 238 F. Supp. 2d 480, 484–85 (E.D.N.Y.
2002).


                                                29
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 30 of 49




claim for compensatory damages had the right to opt out and pursue those damages,

along with the individual statutory damages and attorneys’ fees and costs available

to individual litigants under the FDCPA.

      Accordingly, consideration of the class’s likelihood of success and potential

recoveries from trial, measured against the complexity and cost of trial and the relief

offered by the Settlement, favors the Settlement’s final approval.

             5.     The Settlement Treats Settlement Class Members Equitably
                    Relative to Each Other.

      The Settlement also treats Settlement Class Members equitably relative to

each other. See FED. R. CIV. P. 23(e)(2)(D). Each Class Loan will receive an

individual allocation from the remainder of the Settlement Fund based on the

proportion of Convenience Fees paid to and retained by Ocwen on that Class Loan

during the relevant period, as compared to the total of all Convenience Fees paid to

and retained by Ocwen on all Class Loans combined during that same period. In

other words, each Settlement Class Member will be entitled to his or her pro rata

share of the Settlement Fund, based upon the percentage of the Settlement Fund that

Settlement Class Member contributed. This is an appropriate way to allocate and

distribute the Settlement Fund. See, e.g., In re Checking Account Overdraft Litig.,

MDL No. 2036, 2013 WL 11319391, at *4 (S.D. Fla. Aug. 5, 2013) (approving

settlement providing for pro rata distribution of settlement fund); Cifuentes v.

Regions Bank, No. 11-cv-23455, 2014 WL 1153772, at *3 (S.D. Fla. Mar. 20, 2014)

                                          30
          Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 31 of 49




(same). Plus, under the settlement and this Court’s notice program, any Settlement

Class Member who believed he had a more valuable claim had the right to opt out

and pursue it, along with the individual statutory damages and attorneys’ fees and

costs available to individual litigants under the FDCPA or under state law.

          Nor does the scope of the settlement’s release provisions operate in an

inequitable manner. See FED R. CIV. P. 23(e)(2)(D), Committee Notes on Rules –

2018 Amendment (instructing courts evaluating Rule 23(e)(2)(D) to consider the

extent to which “the scope of the release may affect class members in different

ways”). The settlement’s release is narrowly limited to claims arising from the

specific facts giving rise to this action: the assessment of Convenience Fees for

payments by telephone, IVR, or the internet during the relevant period. (Doc. 54-1,

¶ 8.1).

               6.    The Substance and Amount of Any Opposition to the
                     Settlement

          Including the Flores and Lopez opt outs, at most 65 borrowers on 50 loans

within the Settlement Class have sought to opt-out of the Settlement, resulting in an

opt-out rate under 0.03%. (See Merryman Decl., ¶ 21). Three potential Settlement

Class Members submitted objections. The low opt-out and objection rates weigh in

favor of granting final approval to the settlement. See, e.g., Grant, 2019 WL

367648, at *8 (opt-out rate of 0.1% and only three objections weighed in favor of

granting final approval); Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D.

                                          31
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 32 of 49




683, 694 (S.D. Fla. 2014) (“[L]ow resistance to the settlement [through opt-outs and

objections] … weighs in favor of approving the settlement.”); Wyatt By and Through

Rawlins v. Horsley, 793 F. Supp. 1053, 1056 (M.D. Ala. 1991) (“[A] court may

properly interpret the absence of objections from a majority of the plaintiff class as

indicating support for the proposed modification or settlement”).

      The three objections to the settlement do not undermine the conclusion that

the settlement is fair, adequate, and reasonable. Mr. Terry G. Kennedy (Doc. 68)

and Ms. Goldie Brown Mitchell (Doc. 69) both generally contend that the settlement

consideration is insufficient. But neither provides an explanation of why, and the

Court has determined that the relief, monetary and injunctive, provided in the

settlement is fair, adequate, and reasonable, particularly given the risks that the

Settlement Class would face in obtaining recovery in contested litigation.

      Ms. Meriwether contends that the settlement consideration that she will

receive is insufficient to justify the release of her potential Maryland state law

claims. (Doc. 69 at 17–19). But if Ms. Meriwether believed that, she had the option

to opt out. The Court has examined Ms. Meriwether’s theory of recovery under

Maryland law and does not believe it has merit, but Ms. Meriwether could test her

theory by opting out of the settlement.

      Ms. Meriwether also argues that the statute of frauds prohibits the settlement

from effectuating an amendment to the Settlement Class Members’ underlying loan


                                          32
           Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 33 of 49




     documents to authorize loan payments via telephone, IVR, or the internet, and to

     allow Ocwen to charge Convenience Fees for the use of those payment methods.

     (Doc. 69 at 5–6). Ms. Meriwether does not have standing to assert this objection

     because her loan is not one that would be amended by the settlement, given that

     servicing rights to Ms. Meriwether’s loan transferred from Ocwen to Fay Servicing,

     LLC on August 1, 2016. (Freezer Decl., ¶ 4; Doc. 69 at 6). And the statute of frauds

     does not limit the power of the Court to enter injunctions and orders that amend loan

     documents by operation of law. Indeed, Ms. Meriwether cites to Maryland’s statute

     of frauds, which expressly provides that a modification to an agreement pertaining

     to interests in land can be modified “by act and operation of law.” Md. Code Ann.,

     Real Prop. § 5-103.

V.         Incentive Fee Award

           Plaintiffs and Class Counsel seek an incentive award of $15,000 for plaintiff

 Robert Fielder and an incentive award of $15,000 for plaintiff Harold McWhorter.

 The Court finds this award fair and reasonable. Plaintiffs Fielder and McWhorter

 played an active role in the litigation and participated in the mediation. Class

 Counsel indicates that the Plaintiffs helped review investigative materials and

 informal discovery, and the plaintiffs were instrumental in assisting with the

 settlement.




                                              33
         Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 34 of 49




        The Eleventh Circuit permits incentive awards.           Muransky v. Godiva

  Chocolatier, Inc., 922 F.3d 1175, 1196 (11th Cir. 2019) (citing Staton v. Boeing Co.,

  327 F.3d 938, 975-77 (9th Cir. 2003); Hadix v. Johnson, 322 F.3d 895, 897-98 (6th

  Cir. 2003)). In Muransky, the Eleventh Circuit approved an award of $10,000 for a

  class representative in a case that was contested for approximately seven months.

  Id. at 1196–97. Here, Plaintiffs played an active role in the litigation for more than

  three and a half years. There have been no objections to the service award request.

  The Court finds service awards of $15,000 to be fair and reasonable and approves

  awards of $15,000 to Mr. Fielder and Mr. McWhorter.

VI.     Attorneys’ Fees and Costs

        Plaintiffs and Class Counsel seek attorneys’ fees of one third of the common

  fund. Since that fund is nine million, seven hundred thousand dollars

  ($9,700,000.00), the fee sought is three million, two hundred and thirty-three

  thousand, three hundred and thirty-three dollars ($3,233,333.00), plus expenses of

  $7,977.95. The Court finds the requested fee and expenses to be fair and reasonable.

        The Eleventh Circuit has held that fee awards from a common fund settlement

  such as this one are made on a percentage-of-the-fund basis. Muransky, 922 F.3d at

  1194-95 (citing Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768, 774 (11th

  Cir. 1991)). The Court of Appeals and numerous district courts in this circuit have

  held that one-third of the fund represents a reasonable attorneys’ fee, especially in



                                           34
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 35 of 49




contingency fee cases, such as this one. Waters v. Int’l Precious Metals Corp., 190

F.3d 1291, 1295–96 (11th Cir. 1999) (affirming 33% award); In re Walter Energy,

Inc. Sec. Litig., No. 2:12-cv-00281-VEH, 2016 WL 7230505, at *1 (N.D. Ala. May

3, 2016) (finding fee of 33% of the settlement “to be fair and reasonable.”); Wolff v.

Cash 4 Titles, Inc., No. 03-22778-CIV, 2012 WL 5290155, at *4 (S.D. Fla. Sept. 26,

2016) (“One-third of the recovery is considered standard in a contingency fee

agreement”); Seghroughni v. Advantus Rest, Inc., No. 8:12-cv-2000, 2015 WL

2255278, at *1 (M.D. Fla. May 13, 2015) (“An attorney’s fee . . . which is one-third

of the settlement fund . . . is fair and reasonable”).

      The reasonableness of a requested attorneys’ fee should be examined based

on the results obtained in the settlement and the benefits received by the class. The

Court has noted the uncertain nature of recovery in this case, due to the inherent

uncertainty of maintaining a class action, the nature of the claims in the case, and

the financial condition of the Defendant. Class Counsel has prosecuted this case on

a contingent basis, never guaranteed to receive a fee, and has obtained excellent

results on behalf of the class. No objections were filed regarding the requested

attorneys’ fees and expenses.

      This fee satisfies the factors listed in Johnson v. Georgia Highway Expr., Inc.,

488 F.2d 714 (5th Cir. 1974). Johnson listed twelve factors for determining the

reasonableness of a fee award: (1) the time and labor required; (2) the novelty and


                                           35
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 36 of 49




difficulty of the issues; (3) the skill required to perform the legal service properly;

(4) the preclusion of other employment by the attorney; (5) the customary fee; (6)

whether the fee is contingent; (7) the time limitations imposed; (8) the amount

involved and results obtained; (9) the experience, reputation, and ability of the

attorneys; (10) the “undesirability” of the case; (11) the nature and length of the

professional relationship with the client; and (12) awards in similar cases.

      Not all of these factors are relevant in every case. Dunkle, 946 F.2d at 772.

In this case, Class Counsel are experienced attorneys who have invested time in this

case to the exclusion of other employment. Class Counsel have achieved benefit for

the class despite Ocwen’s thorough defense. Finally, counsel’s request of a one-

third fee is common and appropriate in consumer class actions such as this one.

Wolff, 2012 WL 5290155, at *4 (“One-third of the recovery is considered standard

in a contingency fee agreement.”); Muransky, 922 F.3d at 1195 (affirming approval

of 33 and 1/3% fee); Atkinson v. Walmart Stores, Inc., No. 8:08-CV-691-T-30TBM,

2011 WL 6846747, at *6 (M.D. Fla. Dec. 29, 2011) (approving fee award of one-

third of gross amount of the common fund).

      For the foregoing reasons, the Court finds Class Counsel’s request for

attorneys’ fees totaling one-third of the fund and expenses of $7,977.95 to be fair

and reasonable.




                                          36
              Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 37 of 49




VII.         The Court Denies the Objector’s Motion to Intervene

              Finally, the Court denies Ms. Meriwether’s alternative request to intervene in

       this action on behalf of a subclass of Maryland consumers. To intervene as a matter

       of right, a movant must show “‘(1) the application to intervene is timely; (2) the

       party has an interest relating to the property or transaction which is subject to the

       action; (3) the party is situated so that disposition of the action, as a practical matter,

       may impede or impair its ability to protect that interest; and (4) the party’s interest

       is represented inadequately by the existing parties to the suit.’” Saccoccio v. JP

       Morgan Chase Bank, N.A., No. 13-21107-CIV, 2013 WL 5585230, at *1 (S.D. Fla.

       Oct. 9, 2013) (quoting Angel Flight of Ga., Inc. v. Angel Flight Am., Inc., 272 Fed.

       Appx. 817, 819 (11th Cir. 2008)). Permissive intervention may be appropriate

       where “‘a party’s claim or defense and the main action have a question of law or

       fact in common and the intervention will not unduly prejudice or delay the

       adjudication of the rights of the original parties.’” Id. at *1 (quoting Mt. Hawley

       Ins. Co. v. Sandy Lake Props., Inc., 425 F.3d 1308, 1312 (11th Cir. 2005)). Neither

       basis for intervention applies here.

              Intervention by right is not appropriate because Ms. Meriwether’s rights are

       protected by her ability to “either ‘opt[] out of the class and litigat[e] separately’ or

       [] stay[] in the case and object[] to the settlement.” See Carr v. Ocwen Loan

       Servicing, LLC, No. 1:13-cv-732, 2013 WL 12383150, at *2 (N.D. Ga. Nov. 26,



                                                  37
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 38 of 49




2013) (quoting Grilli v. Metro. Life Ins. Co., Inc., 78 F.3d 1533, 1536 (11th Cir.

1996)).

      Ms. Meriwether also has not established a basis for permissive intervention.

Ms. Meriwether’s only basis for seeking leave to intervene is to ensure “that correct

and true notice of the[] rights” of the Maryland subclass “may be sent to them.”

(Doc. 69 at 7). But as the Court already explained, the Class Notice adequately

disclosed to all Class Members their rights and their options, and the notice fully

complies with the Federal Rules of Civil Procedure, Due Process, and all applicable

requirements of law. Thus, Ms. Meriwether’s critique of the notice is mistaken;

there is no reason to provide additional notice to the Settlement Class or to allow

Ms. Meriwether to intervene.

      Moreover, Ms. Meriwether’s attempt to intervene on behalf of the Maryland

“subclass” is particularly flawed, because she has no standing to intervene on behalf

of other Settlement Class Members. On the contrary, the Preliminary Approval

Order indicates that Settlement Class Members may object or opt out only on their

own behalf, not on behalf of other Settlement Class Members. (Doc. 59, ¶ 16 (“A

request for exclusion may not request the exclusion of more than one member of the

settlement class.”); id. ¶ 19(b) (each objection must include “the personal signature

of the objecting settlement class member”)).




                                         38
               Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 39 of 49




VIII.          Conclusion

               Upon consideration of the Motions, the arguments raised at the Fairness

    Hearing, as well as all matters of record, the Court finds that there is good cause to

    finally approve the proposed settlement. Per Rule 23(e), the Court concludes that

    the settlement, including the attorneys’ fee award and incentive award, is fair,

    reasonable, and adequate. Thus, the Court determines that it is appropriate to grant

    the Motions. Accordingly, it is

               ORDERED:

               1.      Plaintiffs’ Motion for Final Settlement Approval (Doc. 65) and

    Defendant Ocwen Loan Servicing, LLC’s Motion for Final Approval of Class

    Action Settlement (Doc. 66) are GRANTED.

               2.      Jurisdiction. Because due, adequate, and the best practical notice has

    been given and all potential settlement class members have been given the

    opportunity to exclude themselves from or object to the settlement, the Court finds

    and concludes that it has personal jurisdiction over all settlement class members and

    that venue is proper.17 The Court also finds and concludes that it has subject matter

    jurisdiction over this action, including, without limitation, jurisdiction to approve

    and enforce the S ettlement, grant final certification to the Settlement Class, and

        dismiss the Action on the merits and with prejudice, all while retaining jurisdiction


    17
          See, e.g., Shutts, 472 U.S. at 811–12.

                                                   39
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 40 of 49




to enforce the Settlement as provided below.

      3.     Adequacy of Representation. The Court finds and concludes that

Plaintiff and Class Counsel have adequately represented the Settlement Class for

purposes of entering into and implementing the Settlement.

      4.     Final Class Certification. The Settlement Class preliminarily certified

by the Court on February 6, 2019 is hereby finally certified for settlement purposes,

as it fully satisfies all the applicable requirements of Rule 23 and due process. The

Settlement Class is comprised of:

             All borrowers on home mortgage loans that were not owned
             by Ocwen and to which Ocwen acquired servicing rights
             when such loans were 30 days or more delinquent on their
             loan payment obligations, who, during the period from
             December 5, 2013 through and including June 1, 2018, paid
             a Convenience Fee to Ocwen for making a loan payment by
             telephone, IVR, or the internet.
             Excluded from the Settlement Class are: (a) Ocwen’s board
             members and executive level officers; (b) persons who timely
             and properly excluded themselves from the Settlement Class
             as provided in the Amended Stipulation; and (iii) the federal
             district and magistrate judges assigned to this Action, along
             with their spouses and persons within the third degree of
             relationship to them.
As set forth in the declaration (Doc. 66-4) of Dorothy Sue Merryman, senior project

manager of Class-Settlement.com, the Settlement Administrator, there were

requests for exclusion covering 47 Class Loans and 61 members of the Settlement

Class that were submitted to the Settlement Administrator on or before the June 12,



                                         40
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 41 of 49




2019 mandatory exclusion deadline and that complied with the requirements of

Section 6 of the Settlement. (Doc. 66-4, ¶ 21). Those 47 timely and validly

submitted requests for exclusion are reflected in Exhibit C to Ms. Merryman’s

declaration. (Id., Ex. C). The Court approves each of the 47 timely and validly

submitted requests for exclusion that are reflected in Exhibit C to Ms. Merryman’s

declaration, and thereby excludes from the Settlement Class each of the 47 Class

Loans and 61 potential Settlement Class Members covered by those exclusion

requests.

      The Court also approves the request for exclusion that was submitted by

Winston Bowen-Hay on behalf of the Estate of Gloria Augusta Hay because

subsequent to the fairness hearing, Mr. Bowen-Hay provided sufficient information

to counsel for the parties indicating his authority to act on behalf of the estate and

the relevant mortgaged property with respect to this Settlement.

      As for the Flores and Lopez opt outs, to ensure that appropriate effect be given

to those opt outs, if and to the extent they are, in fact, validly submitted on behalf of

actual members of the Settlement Class, the Court ORDERS:

             (a)    Within one (1) business day, the parties shall cause the

      Settlement Administrator to send by U.S. mail and, to the extent available,

      email, a letter to Ms. Flores and Ms. Lopez at the mailing and email addresses

      listed on their respective requests for exclusion. The letters:


                                          41
Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 42 of 49




   • For Ms. Tanya Flores shall request that she provide her loan number
     and that she confirm whether or not she is or has been associated with
     the address identified on the class roster for “Tanya Flores”;

   • For Ms. Betty Lopez shall request that she confirm whether or not she
     is or has been associated with the address identified on the class roster
     for “Betty Ann Lopez”; and if so, that she provide her loan number
     relevant to her opt out.

Each letter shall indicate that the requested information must be provided

within fourteen (14) days of when the letter was sent, and that otherwise, the

request for exclusion shall be declared invalid. The Settlement Administrator

shall attempt to contact Ms. Flores and Ms. Lopez by telephone to request the

same information.

      (b)    If    additional   information   is   received,   the   Settlement

Administration shall determine whether Ms. Flores and Ms. Lopez are

members of the Settlement Class. If the Settlement Administrator is satisfied

that either of these persons has established membership on the class roster in

this fashion, she must deem the opt out valid. Otherwise, she must deem the

opt out invalid.

      (c)    No later than 3 business days following expiration of the 14-day

deadline, the Settlement Administrator shall file with the Court and mail to

Ms. Flores and Ms. Lopez a supplemental declaration describing any

additional information that is received; the Settlement Administrator’s

determination of whether or not Ms. Flores and Ms. Lopez were members of


                                   42
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 43 of 49




      the Settlement Class; and if so as to one or both, the last four digits of the class

      loan that is thus deemed to have been validly opted out. The Settlement

      Administrator’s determination in accordance with this Order will be final and

      binding on all concerned, but the Court shall retain continuing jurisdiction

      over the same as set forth below in Paragraph 10.

      5.     Class Notice. The Court finds and concludes that the parties and

Settlement Administrator fully discharged the duties imposed on them by the Court’s

February 6, 2019 Preliminary Approval Order with respect providing notice to the

Settlement Class. The form, content, and method of dissemination of the Class

Notice given to the Settlement Class were adequate and reasonable, and constituted

the best notice practicable under the circumstances. The Class Notice provided

sufficient notice to the Settlement Class of the proposed settlement, the terms and

conditions set forth in the Amended Stipulation, including the scope of the release,

and these proceedings, and fully satisfied the requirements of Rule 23 and due

process.

      6.    Final Settlement Approval

            (a)     The Court finds and concludes that the terms and provisions of

      the proposed Settlement, including all of its exhibits, have been negotiated

      and entered into by the parties in good faith and at arm’s length. The

      settlement is both substantively and procedurally fair, and is fully and finally


                                           43
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 44 of 49




      approved as fair, reasonable, and adequate as to each of the parties and each

      of the Settlement Class Members and as being in the best interests of the

      Settlement Class Members. The Court finds and concludes that the settlement

      fully complies with all applicable requirements of the Federal Rules of Civil

      Procedure and the United States Constitution (including the Due Process

      Clause). In sum, the settlement, is fully and finally APPROVED in all

      respects and is hereby made effective.

            (b)    The parties are directed to implement and consummate the

      Settlement according to its terms and provisions. The parties are also directed

      to take all steps necessary and appropriate to provide the Settlement Class

      Members with the benefits to which they are entitled under the Settlement.

            (c)    When all checks have been paid to the eligible Settlement Class

      Members and time for cashing those checks has expired, any funds remaining

      shall be payable as a cy pres award to:

                   Homes for Our Troops
                   6 Main St
                   Taunton, MA 02780

      7.    Binding Effect. The terms of the Settlement and of this Final Order and

Judgment shall be forever binding on the Plaintiffs, Ocwen, and all Settlement Class

Members who did not timely and validly exclude themselves from the Settlement

Class as reflected in Paragraph 4 above, as well as their present, former and


                                        44
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 45 of 49




future heirs, guardians, assigns, executors, administrators, representatives, agents,

attorneys, partners, legatees, predecessors, and/or successors. The terms of the

Settlement and of this Final Order and Judgment shall have res judicata and other

preclusive effect in all pending and future claims, lawsuits or other proceedings

maintained by or on behalf of any such persons or entities, to the extent those claims,

lawsuits or other proceedings involve matters that were or could have been raised in

the Action or are otherwise encompassed by the Settlement’s Release.

      8.     Release. The Court approves, incorporates and adopts the release set

forth in Section 8 of the settlement. The Release is made effective as of the Final

Settlement Date, and will forever discharge Ocwen and the Released Parties of and

from any liability to the Plaintiffs and the Settlement Class Members who did not

timely and validly exclude themselves from the Settlement Class as reflected in

Paragraph 4 above, as well as their present, former and future heirs, guardians,

assigns, executors, administrators, representatives, agents, attorneys, partners,

legatees, predecessors, and/or successors, arising in whole or in part from the

Released Claims as defined in the settlement. The Release does not discharge

Ocwen and the Released Parties of and from any liability arising in whole or in part

to individuals who timely and validly excluded themselves from the Settlement

Class, as reflected in Paragraph 4 above.

      9.     Permanent Injunction. Plaintiffs and all of the Settlement Class


                                          45
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 46 of 49




Members who did not timely and validly exclude themselves from the Settlement

Class as reflected in Paragraph 4 above, as well as their present, former and

future heirs, guardians, assigns, executors, administrators, representatives, agents,

attorneys, partners, legatees, predecessors, and/or successors, are permanently

barred and enjoined from bringing, filing, commencing, prosecuting, maintaining,

intervening in, participating as a party or class member in, or otherwise pursuing or

receiving any benefits from any lawsuit (including putative class actions),

arbitrations, administrative, regulatory, or other proceedings or orders in any

jurisdiction that is based on or related to, directly or indirectly, in whole or in part,

the Released Claims. The Court finds that issuance of this permanent injunction is

necessary and appropriate to effectuate its judgment and in aid of its retaining and

continuing jurisdiction and authority over the Action and settlement.

      10.    Retention of Jurisdiction. The Court expressly finds that there is no

just reason for delay and the Clerk of Court is directed to enter this Final Order and

Judgment as a final judgment. Without in any way affecting the finality of this Final

Order and Judgment, the Court expressly retains exclusive and continuing

jurisdiction: (a) as to the administration, consummation, enforcement, and

interpretation of the settlement, including the Release, and the Final Order and

Judgment; (b) resolution of any disputes concerning settlement class membership or

entitlement to benefits under the terms of the settlement; and (c) all parties hereto,


                                           46
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 47 of 49




including members of the Settlement Class, for purposes of enforcing and

administering the settlement and this Action generally, until each and every act

agreed to be performed by the parties has been performed in accordance with the

settlement.

      11.     No Admissions. Neither this Final Order and Judgment, nor the

settlement, nor any other document referred to herein, nor any action taken to carry

out this Final Order and Judgment, is, may be construed as, or may be used as an

admission or concession by or against Ocwen or the Released Parties of the validity

of any claim or defense or any actual or potential fault, wrongdoing, or liability.

Ocwen continues to deny that the action meets the requisites for class certification

under Rule 23 for any purpose other than settlement. Entering into or carrying out

the settlement, and any negotiations or proceedings related to it, shall not in any

event be construed as, or deemed evidence of, an admission or concession as to

Ocwen’s denials or defenses, and shall not be offered or received in evidence in any

action or other tribunal for any purpose whatsoever, except as evidence to enforce

the provisions of the settlement and this Final Order and Judgment; provided,

however, that the settlement and Final Order and Judgment may be filed in any

action brought against or by Ocwen or the Released Parties to support a defense of

res judicata, collateral estoppel, release, waiver, good-faith settlement, judgment bar

or reduction, full faith and credit, or any other theory of claim preclusion, issue


                                          47
       Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 48 of 49




preclusion, or similar defense or counterclaim.

      12.    Termination of Settlement. This Final Order and Judgment shall

become null and void and shall be without prejudice to the rights of the parties and

Settlement Class Members, all of whom shall be restored to their respective positions

existing immediately before the Court entered its February 6, 2019 Preliminary

Approval Order, if: (a) the settlement does not reach the Final Settlement Date as

defined in Section 2 of the Amended Stipulation; (b) the settlement is terminated by

a Party in accordance with its provisions; or (c) the settlement does not become

effective for any other reason.

      13.    Attorneys’ Fees and Incentive Award. The Court hereby awards

reasonable attorneys’ fees of $3,233,333.00 plus expenses of $7,977.95 to Class

Counsel and incentive awards of $15,000.00 to Plaintiff Robert Fielder and

$15,000.00 to Plaintiff Harold McWhorter.

      14.    Dismissal of Action. Subject to the provisions of this Final Order and

Judgment, including the Court’s retention of jurisdiction as set forth herein, this

action (including all individual and class claims presented herein) is dismissed on

the merits and with prejudice, and without any other past or future fees, expenses, or




                                         48
      Case 2:15-cv-01831-MHH Document 71 Filed 08/01/19 Page 49 of 49




costs to any party or Settlement Class Member. The Clerk of the Court is directed

to terminate any pending motion as moot and close the file.

      DONE and ORDERED this August 1, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                        49
